*442MEMORANDUM **
Gurmeet Singh Thind, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision that affirmed the Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004), and we deny the petition.
Substantial evidence supports the IJ’s adverse credibility finding because Thind showed a general lack of knowledge regarding the political party of which he is allegedly a member and which forms the basis of his claimed persecution. See Singh, v. Ashcroft, 367 F.3d 1139, 1143 (9th Cir.2004). In addition, Thind did not know the basic tenets of the Sikh religion. See Mejia-Paiz v. INS, 111 F.3d 720, 723-24 (9th Cir.1997).
Because Thind failed to satisfy the lower standard of proof for asylum, it necessarily follows that he failed to satisfy the more stringent standard for withholding of removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir.2006).
Thind waived any challenge to the IJ’s determination that he is ineligible for relief under CAT because he failed to raise any argument in his opening brief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.